Citation Nr: 0731613	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-11 755	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant is the daughter of the veteran who had active 
military service from July 1954 to December 1962.  Her claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a November 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was remanded by the Board in June 2006 to schedule 
a hearing before a Veterans Law Judge at the local RO (Travel 
Board hearing).  The veteran appeared and testified at a 
personal hearing in January 2007 before the undersigned 
Veterans Law Judge at the VA RO in Portland, Oregon.  A copy 
of the hearing transcript is in the record.  


FINDINGS OF FACT

1.  The effective date of the veteran's permanent and total 
disability rating based on service-connected disability was 
February 10, 1998.

2.  The appellant was born in January 1972, and the 
appellant's 26th birthday occurred in January 1998, which was 
prior to the February 10, 1998 effective date for the 
veteran's permanent and total disability rating for service-
connected disability.  


CONCLUSION OF LAW

The criteria for DEA benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501, 3512, 5113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 21.3020, 21.3021, 21.3040, 21.3041 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The revised duties to notify and assist claimants under 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2007) do not apply to cases involving DEA 
eligibility.  The statute at issue here is found in Chapter 
35 of Title 38 of the United States Code; therefore, the 
duties to notify claimants described above do not apply here.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (duty to 
notify and assist does not apply to legal issue of waiver of 
overpayment claims). 

Moreover, the duties to notify and assist under 38 U.S.C.A. 
§§ 5103, 5103A, and 5107 do not affect matters on appeal when 
the question is limited to statutory interpretation.  In the 
appellant's case, because there is no possibility that any 
evidence could be obtained that would be relevant to the 
legal question involved, that is, evidence that would have 
any effect on the outcome of the claim, there is, by law, no 
additional relevant evidence to be obtained with a claim for 
DEA benefits.  For this reason, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2005) (harmless error).  Where the law 
is dispositive, the claim must be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Entitlement to DEA Benefits

Basic eligibility for DEA benefits is established for a 
claimant in one of several ways, including status as the 
child of a veteran who has a total and permanent disability 
rating from service-connected disability.  See 38 U.S.C.A. 
§ 3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021.  

The record confirms that the appellant is the veteran's 
daughter, and that the veteran was in receipt of a permanent 
and total (100 percent schedular) disability rating based on 
a service-connected disability effective from February 10, 
1998.  

Eligibility for such Chapter 35 benefits requires that the 
appellant not reach his or her 26th birthday before the 
effective date of a finding of permanent total service- 
connected disability.  38 C.F.R. § 21.3040(c).  It is 
undisputed that the appellant, who was born in January 1972, 
reached her 26th birthday in January 1998, and that the 
effective date of the veteran's permanent and total service-
connected disability was February 10, 1998.  A July 1998 
rating decision granted a 100 percent disability rating for 
the veteran's service-connected lung disability (chronic 
obstructive pulmonary disease, bronchitis, pulmonary 
fibrosis) as due to asbestos exposure, effective from 
February 10, 1998.  Because the appellant turned 26 years old 
before the effective date of the veteran's permanent and 
total service-connected disability rating on February 10, 
1998, the appellant is not eligible for Chapter 35 
educational assistance.

The veteran did not appeal the July 1998 rating decision 
assignment of February 10, 1998 effective date for the 100 
percent schedular disability rating; therefore, the February 
10, 1998 effective date for the 100 percent schedular 
disability rating became a final decision.  The appellant has 
not alleged that there is clear and unmistakable error (CUE) 
in the February 10, 1998 effective date assigned for the 100 
percent schedular disability rating assigned by that 
decision, or in a prior March 1998 assignment of 60 percent 
initial disability rating.  The accredited representative at 
the January 2007 personal hearing contended that the veteran 
was quite sick for many years, and that the appellant felt 
that the effective date for the veteran's total disability 
rating should have been earlier than February 10, 1998; 
however, the appellant and the representative do not 
specifically allege any error of fact or law in the July 1998 
rating decision assignment of an effective date of February 
10, 1998 for the 100 percent disability rating.  

The Board notes the appellant's alternate contention that 
February 10, 1998 was not in fact the effective date of the 
veteran's permanent and total service-connected disability 
rating, and her contention that a 1981 hospitalization date 
should be considered as the effective date for veteran's 
permanent and total service-connected disability rating 
because the veteran had been paid back to this date.  The 
Board has reviewed the record, and finds the appellant's 
assertion to be without any legal merit, as there is no 
evidence that the veteran was in receipt of a permanent and 
total service-connected disability rating that was effective 
prior to February 10, 1998.  At the January 2007 personal 
hearing, the appellant testified that the veteran was treated 
for pulmonary disease in 1981, but she did not know what 
claims he filed between 1981 and 1995, when the veteran filed 
a claim for service connection for lung disability.  She 
testified that the veteran received a lump sum payment from 
VA, and she thought this was for the 100 percent service-
connected disability, although she did not see any papers 
from VA to this effect.

The Board notes that, although the veteran's claims file was 
not available at the time of the January 2007 personal 
hearing, the Board subsequently requested, received, and 
reviewed the veteran's claims file.  The veteran's claims 
file reflects that in the 1960s and 1980s and 1990s the 
veteran filed claims for service connection for psychiatric 
disability and alcoholism, and pursued a claim for education 
benefits.  A March 1998 rating decision that granted service 
connection for lung disability (chronic obstructive pulmonary 
disease, bronchitis, pulmonary fibrosis) as due to asbestos 
exposure granted only a 60 percent disability rating from 
January 2, 1996.  A July 1998 rating decision that granted a 
higher disability rating of 100 percent assigned an effective 
date of February 10, 1998 for the 100 percent disability 
rating.  For this reason, for the period prior to February 
10, 1998, a 60 percent disability rating was in effect.  

With regard to the appellant's general contention that the 
veteran was in receipt of retroactive compensation payments 
for a period prior to February 10, 1998, the record reflects 
that any retroactive payments would have been based on the 
veteran's 60 percent disability rating, and not for a 100 
percent rating.  Such testimonial evidence of what the 
appellant believed, unsupported by any documentary evidence 
or specific recollection, is far outweighed by the actual 
rating decision documents and documents in the veteran's 
claims file that do not show permanent and total disability 
compensation (100 percent disability rating for lung 
disability) was in effect until February 10, 1998.  

With regard to the appellant contention in her notice of 
disagreement that the veteran's service-connected disability 
was "permanent in nature" prior to February 10, 1998, the 
regulation requires that the veteran's service-connected 
disability be both permanent and total, not just permanent in 
nature, as the appellant contends.  See 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. § 21.3021(a)(1).  

In addition, the appellant has not shown, nor is the Board 
aware of, any basis to exempt her from application of this 
regulation.  The basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a).  
The basic ending date for educational assistance is the date 
of the child's 26th birthday.  38 C.F.R. § 21.3041(c).  In 
this case, the appellant turned 26 before the February 10, 
1998 effective date of the finding of permanent and total 
disability of the veteran; therefore, the exceptions that 
toll the basic beginning date for this appellant's 
eligibility for educational assistance are not applicable.

While the Board is respectful of the appellant's arguments 
and concerns as stated in support of her claim, the 
regulatory criteria and legal precedent governing eligibility 
for the receipt of Chapter 35 educational assistance benefits 
are clear and specific.  The Board is bound by these 
criteria.  Because the appellant's 26th birthday occurred in 
January 1998, which was prior to the February 10, 1998 date 
of the veteran's permanent and total disability rating, the 
Board must find as a matter of law that the appellant is not 
eligible to receive DEA benefits under Chapter 35, Title 38, 
United States Code.  


ORDER

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


